Citation Nr: 0922288	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-36 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Paget's disease of the 
skull.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to July 
1988 and from June 1993 to January 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  In March 2009, 
the Veteran testified before the Board at a hearing held at 
the RO.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

As an initial matter, the Board notes that the most recent VA 
medical records are dated in December 2008.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained.

The Veteran contends that he has Paget's disease that is 
related to his service.  Specifically, he alleges that his 
Paget's disease is etiologically related to headaches he 
experienced during service.

The Veteran's service medical records include a February 1986 
clinical note which indicates that he was involved in a 
motorcycle accident that month.  A November 1986 examination 
report indicates that he suffered a concussion in February 
1986 and was treated at a civilian hospital without any loss 
of consciousness.  A March 1989 report of medical history 
reflects complaints of frequent or severe headaches.  A July 
1991 emergency care and treatment note reflects complaints of 
posterior headaches coming up from the back of the Veteran's 
neck.  A September 1993 chronological record of medical care 
notes complaints of headaches.

VA medical records reflect treatment for Paget's disease and 
the Veteran's complaints of pain in the back of the neck.  A 
July 2000 report reflects an assessment of possible Paget's 
disease.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Accordingly, a remand is needed to 
determine whether any current Paget's disease is related to 
the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records since December 2008.

2.  Schedule a VA examination to determine 
the nature and etiology of any current 
Paget's disease.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following opinions:

(a)  Is a diagnosis any current Paget's 
disease appropriate?

(b)  Is it as likely as not (50 percent 
or more probability) that any Paget's 
disease was incurred in or aggravated 
by the Veteran's service, including a 
relationship to any in-service 
treatment for and complaint of 
headaches, including July 1991 and 
September 1993; and a concussion 
sustained during a motorcycle accident 
in February 1986?  The examiner must 
consider the Veteran's statements and 
testimony regarding continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not 
comment on veteran's report of in-
service injury and relied on lack of 
evidence in service medical records to 
provide negative opinion).

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

